    Case 4:18-cv-00310-ALM Document 45 Filed 04/08/20 Page 1 of 1 PageID #: 560




                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION


    J&J SPORTS PRODUCTIONS, INC,                      §
    as Broadcast Licensee of the May 2,               §
    2015 Floyd Mayweather, Jr. v.                     §
    Manny Pacquiao                                    §
    “The Fight of the Century”                        §
    Championship Fight Program                        §   Civil Action No. 4:18cv310
                                                      §   Judge Mazzant
    v.                                                §
                                                      §
    JAMES E. KIRKPATRICK, individually,               §
    and d/b/a ANCHOR UP, and d/b/a ANCHOR             §
    UP CLUB, and d/b/a ANCHOR’S UP BAR,               §
    and d/b/a ANCHOR UP ISLAND SHUTTLE                §

                                    ORDER RESETTING TRIAL

           General Order 20-03, Court Operations Under Exigent Circumstances Created by the

    COVID-19 Pandemic, was entered in this District on this March 16, 2020, continuing all jury trials

    scheduled through May 1, 2020. Out of an abundance of caution, the Court hereby RESETS the

    Final Pretrial Conference and Bench Trial of this case, as follows:


                            EVENTS                                         DEADLINES
    Final Pretrial Conference                                   1:30 p.m. on Thursday, June 11,
                                                                2020, at the Paul Brown United
                                                                States Courthouse, 101 E. Pecan
.                                                               Street, Room 208, Sherman, Texas
                                                                75090
    Bench Trial                                                 9:00 a.m. on Friday, June 12,
                                                                2020

           IT IS SO ORDERED.
           SIGNED this 8th day of April, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
